Appeal from a judgment of the Supreme Court, Erie County (Rose H. Sconiers, J.), entered July 9, 2004. The judgment, upon a jury verdict, dismissed the complaint and the cross claim of defendants Chrysler Financial Company, L.L.C., Douglas J. Jank and Jay B. Jank against defendant Mary P Rossi.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Same memorandum as in Hoerner v Chrysler Fin. Co. ([appeal No. 3] 21 AD3d 1254 [2005]). Present—Pigott, Jr., P.J., Green, Gorski, Smith and Hayes, JJ.